Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene King appeals the district court’s order denying reconsideration of its order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See King v. Orangeburg Calhoun Reg’l Det. Ctr., No. 0:08-cv-04053-TLW (D.S.C. filed Oct. 19, 2009 & entered Oct. 20, 2009; July 21, 2009). We deny King’s motions to appoint counsel, to compel, for an injunction, for summary judgment, and to alter or amend judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.